Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/14/2021. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/14/2021, has been entered. Claims 1, 3, 8, and 15 have been amended.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Claim Interpretation
	Claim 15 recites the limitation of “one or more computer-readable storage media.” For the purpose of this examination, these storage media are being interpreted, in light of the specification, ([0014]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) to be non-transitory.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi (US 9760935 B2), hereinafter Aarabi, in view of Schumacher et al (US 20170024589 A1), hereinafter Schumacher, and further in view of Elder et al (EP 3021271 A1), hereinafter Elder.

Regarding claim 1, Aarabi teaches a method for cognitive beauty suggestions, the method comprising:
launching a cognitive beauty suggestion application (Aarabi: Col. 9, lines 23-28 – “the system is provided to a user as a computer application (i.e., an “ App” ) through a mobile computing device … configured to provide an App to a user” – It is understood that the application must necessarily be launched in order to function.); 

determining one or more suitable products based on the received plurality of user data (Aarabi: Col. 9, lines 55-57; Col. 10, lines 59-64 – “The present invention may be utilized by a user to generate a recommendation for beauty and skin - care products for use by a person who is shown in the images” … “scanning a user's face …detecting facial features or other facial characteristics … determining statistics of the overall facial features … recommending beauty products based on the obtained statistics”); and 
outputting a list of the determined one or more suitable products to the user of the cognitive beauty suggestion application (Aarabi: Col. 5, lines 13-14; Figure 28;  Figure 29 – “recommend one or more products to the user” … [The list of recommended products is seen at the bottom of Figures 28 and 29]),

	but does not specifically teach that the application is launched in a connected IoT enabled mirror in response to a received voice command; that the camera is on the connected IoT enabled mirror; that the output to the user is done by issuing a voice command from the connected IoT enable mirror; or that the list of the determined one or more suitable products includes compositions of the suitable products.
However, Schumacher teaches an Internet of Things beauty and personal care application mirror system (Schumacher: Abstract), including the known techniques of the launching of an application in a connected IoT enabled mirror in response to a received voice command (Schumacher: [0121] “the user needs to be authenticated by the Smartbeauty and personal care box” – [0095] “The voice recognition module 210 is configured to accept at least one voice instruction from the person using the smart beauty and personal care … the voice recognition module 210 may also be utilized for authentication purposes.” – [0003] “The present invention particularly relates to an Internet 
photographic data being captured using a camera on the connected IoT enabled mirror (Schumacher: [0088] “The smart beauty and personal care box 100 and Vanity Mirror 101 includes an image capturing module 202, …a voice recognition module 210…a Smart looking glass module 216” – [0089] “The image capturing module 202 may be at least the high resolution digital camera 104. …The high resolution digital camera 104 may be a system embedded camera.” – See also Figure 1, which illustrates a built-in camera.); and
outputting information to the user by issuing a voice command from the connected IoT enabled mirror (Schumacher: [0032] “The system may further include a speaker module configured to provide audio outputs.” – [0078] “The speaker 122 may enable the user to hear communication messages coming out of the Smart beauty and personal care box 100 or vanity mirror 101.” – See also Figure 1.). This known technique is applicable to the method of Aarabi as they share characteristics and capabilities, namely they are directed to providing beauty-related recommendations.  
It would have been recognized that applying the known technique of the application being launched in a connected IoT enabled mirror in response to a received voice command; the camera being on the connected IoT enabled mirror; and the output to the user being done by issuing a voice command from the connected IoT enable mirror, as taught by Schumacher, to the teachings of Aarabi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the application is launched in a connected IoT enabled mirror in response to a received voice command; the camera is on the connected IoT enabled mirror; and the output to the user is done by issuing a voice command from the connected IoT enable mirror, as taught by Schumacher, into the method of Aarabi would have been recognized by those of ordinary skill in the art as resulting in an enhanced beauty and personal car experience for customers (Schumacher: [0014]). 
While Aarabi does utilize product details such as availability and other like information (Col. 9, lines 2-10) and makes recommendations which present some of this information, such as availability (Col. 12, lines 56-62), 
However, Elder teaches a smart appliance system makes recommendations in conjunction with products that could be purchased ([0091]), such as cosmetics ([0002]), including that the list of the determined one or more suitable products includes compositions of the suitable products (Elder: [0078] “the smart server 130 supplements the information received from the merchant 110 with additional information, such as …nutritional information, a list of ingredients, possible allergens, and/or the like, ... Such additional information enables the smart appliance system 140 to issue reminders about …allergen warnings, …, share the additional data with the user” – [0025] “the additional informational data comprises data concerning …ingredients of the consumable” – [0030] “additional information concerning the purchased consumables is gathered by the smart appliance and made available to the user”).This known technique is applicable to the method of Aarabi/Schumacher as they share characteristics and capabilities, namely they are directed to smart systems for cosmetic recommendations.  
It would have been recognized that applying the known technique of the list of the determined one or more suitable products including compositions of the suitable products, as taught by Elder, to the teachings of Aarabi/Schumacher would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the list of the determined one or more suitable products includes compositions of the suitable products, as taught by Elder, into the method of Aarabi/Schumacher would have been recognized by those of ordinary skill in the art as resulting in an improved ability to provide users with relevant data, advice, and recommendations (Elder: [0011]), such as allergen alerts (Elder: [0058]).

Regarding Claim 2, Aarabi/Schumacher/Elder teach the method of claim 1, wherein the launched cognitive beauty suggestion application uses an application programming interface to connect to at least one online database including skincare and beauty information and inventory (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).

Regarding Claim 4, Aarabi/ Schumacher/Elder teach the method of claim 1, wherein the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of complexion data (Aarabi: Col. 9, lines 33-35; Col. 11, lines 37-39 – “the present invention is operable to receive one or more images and/or video content provided to the system by the user.” … “scan image /video provided by the user to determine the skin tone, texture and undertone of the person shown”), a plurality of inventory data (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).), but Aarabi/Schumacher do not teach that the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of allergy data and a plurality of geographic data.
However, Elder teaches that the received plurality of user data from the user of the cognitive beauty suggestion application comprises a plurality of allergy data (Elder: [0091] “the smart appliance system 140 may be configured to enable its user(s) to enter information about themselves, such as known allergies”); and
 a plurality of geographic data (Elder: [0082] “a designated smart appliance application installed at a mobile device of the user 260 may be configured to issue a reminder … based on the user’s GPS location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Elder with Aarabi/Schumacher for the reasons identified above with respect to claim 1. 

Regarding Claim 6, Aarabi/Schumacher/Elder teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data includes considering a user skin type, a climatic condition, and an event duration (Aarabi: Col. 13, lines 1-25, lines 32-43 – “analyses based upon a person's attributes … for the purpose of recommending products and/or treatments to a user. For example, the texture of a person's hair (e.g. dry, oily, etc.), drooping of a person's eyelids over time, the increase of wrinkles in a person's face over time, the shaping of a person's eyebrows, the shadows under a person's eyes, the prevalence of acne, a rash or other skin blemishes, and other facial or body features” … “If the collection of images that the user provides to the system shows the person over a period of time, such as over multiple days, two or more seasons, etc.,, the system may be operable to analyze how the colour of the cosmetics worn, by the person changes over time…the system 

Regarding Claim 7, Aarabi/ Schumacher/Elder teach the method of claim 1, but Aarabi/Schumacher do not teach that outputting the list of the determined one or more suitable products to the user of the cognitive beauty suggestion application further comprises generating an email, and sending the generated email to the user. However, Elder teaches that outputting the list of the determined one or more suitable products to the user of the cognitive beauty suggestion application further comprises generating an email, and sending the generated email to the user (Elder: [0080] “the smart appliance system 140 …send a message to the user, such as to his or her mobile device, an email, and/or a social media account.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Elder with Aarabi/Schumacher for the reasons identified above with respect to claim 1. 

Regarding claims 8-9, 11, and 13, the limitations of system claims 8-9, 11, and 13 are closely parallel to the limitations of method claims 1-2, 4, and 6, with the additional elements of one or more processors (Aarabi: Col. 4, lines 59-66 – “a system for recommending one or more products to a user comprising … a processing utility linked to a computer, the processing utility being operable to provide instructions to the computer”), one or more computer-readable memories (Aarabi: Col. 4, lines 61-64; Col. 8, lines 51-52 – “the computer including… a utility for enabling one or more users [to] …store … digital images” … “files stored on the computing device”), one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-52 – “non-transitory computer readable medium comprising: …software instructions”), and program instruction stored on at least one of the one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-53 – “non-transitory computer readable medium comprising: …software instructions for enabling the computer to perform predetermined operations”), and are rejected on the same basis.

Regarding claims 14-16, 18, and 20, the limitations of computer program product claims 14-16, 18, and 20 are closely parallel to those of method claims 1, 2, 4, and 6-7, with the additional limitations of one or more 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi/Schumacher/Elder, and further in view of Levien et al (US 20130325454 A1), hereinafter Levien.

Regarding Claim 3, Aarabi/ Schumacher teach the method of claim 1, but do not specifically teach that launching the cognitive beauty suggestion application includes receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application, wherein the conversion is from one spoken language to another. However, Levien teaches a system that responds to user requests [0114], such as in a home environment ([0077], [0091]) including that launching the cognitive beauty suggestion application includes: 
receiving a response to at least one verbal question posed by the mirror (Levien: [0236] “operation 829 depicting displaying a message on a screen of the particular device indicating that the second portion of the speech-facilitated transaction is ready to occur. For example, FIG. 4, e.g., FIG. 4I, shows message indicating readiness of further portion of speech-facilitated transaction displaying module 429 displaying a message (e.g. “continue speaking now”)” – [0237] “display the words "please continue your order”) indicating that the second portion of the speech-facilitated transaction …is ready to occur.” – The system may then [0229] “interpret a second portion of the speech-facilitated transaction.” – [0107] “user interface 135 may include, but is not limited to, an audio display, e.g., a speaker 108, ” – It is understood that, if the user interface is a speaker, that the message or request would be verbally posed.); and 
converting the received response into a format recognizable by the cognitive beauty suggestion application, wherein the conversion is from one spoken language to another (Levien: [0164] “the first adaptation data takes French spoken by the user and converts it into the English equivalent that the device will understand”).


Regarding claims 10 and 17, the limitations of claims 10 and 17 are closely parallel to the limitations of method claim 3, and are rejected on the same basis.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi, in view of Schumacher, and further in view of Parkkinen et al (US 20180150896 A1), hereinafter Parkkinen.

Regarding Claim 5, Aarabi/Schumacher/Elder teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data further comprises: 
updating the received plurality of user data based on at least one changed weather condition (Schumacher: User-provided images may be enhanced/updated based on attributes such as time-of-day and weather. [0100]); and 
comparing the received plurality of user data to a linked database of health and skincare information (Aarabi: Col. 8, lines 57-65; Col. 12, lines 63-65; Col. 17, lines 13-21 – “information accessed and / or retrieved from a database may be utilized by the present invention , including information retrieved from a product treatment database that is utilized by the invention to generate product and / or treatment recommendations” … “The system will then detect facial features and other facial characteristics …The statistics will be utilized by the system to determine particular products or treatments to be recommended to the user (246). This determination involves 
but does not teach comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store; and updating the received plurality of user data based on at least one changed weather condition.
However, Parkkinen teaches a method for recommending one or more skin care products to a user (Parkkinen: Abstract), including:
comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store (Parkkinen: [0024], [0046] – “the skin care product recommending system may identify the one or more skin care products based on the one or more environmental values corresponding to one or more environmental variables associated with the accommodation. Thereafter, the skin care product recommending system may share a list of the one or more identified skin care products with the user” … “The big data database may include data for multiple skin care products, including, their names , description , reviews , price , deals , availability”); and 
updating the received plurality of user data based on at least one changed weather condition (Parkkinen: [0028] – “The outdoor environmental data corresponding to the location of the user may come for example from a weather server or a weather service. The outdoor environmental data may include measurements of one or more variables including, but not limited to, air temperature, relative humidity, barometric pressure, wind speed, wind direction, rainfall, solar flux density, total solar flux, dew point temperature, wet bulb temperature, heat index, wind run, and wind gust. … the skin care product recommending system may identify of the one or more skin care products based on the outdoor environmental data.”).
It would have been obvious to one of ordinary skill in the art to include in the cosmetic recommendation method, as taught by Aarabi/ Schumacher/Elder, the ability for comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store; and updating the received plurality of user data based on at least one changed weather condition, as 

Regarding claims 12 and 19, the limitations of system claim 12 and article-of-manufacture claim 19 are closely parallel to the limitations of method claim 5, and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 05/14/2021 have been fully considered.  

Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, references Elder and Levien are being used to teach newly entered limitations of the independent claims and Claim 3, respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baym et al (US 20150057939 A1) teaches methods for modifying a cosmetic product, including that a recommendation for the product includes a list of ingredients.
Pack et al (WO 2018216860 A1) teaches a system that recommends cosmetics to a user. The system displays each ingredient of the cosmetic presented.
Southam (US 20140236622 A1) teaches product recommendation, including presentation of ingredients therein.
KR 101912083 B1 discusses a smart mirror that includes language translation features.
KR 20170096698 A teaches an internet-connected home smart system capable of translating between foreign languages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684     

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684